Citation Nr: 1507400	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Marine Corps from February 1983 to February 1986, and in the Army from June 2002 to February 2003.   

This matter comes before the of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of entitlement for service connection.

In March 2013, the Veteran testified at a hearing before the undersigned seated at the local RO.  A transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a letter dated in March 2013, a private physician from Psychiatric Care Systems indicated the Veteran had been receiving psychiatric care since 2008.  Records from Psychiatric Care Systems are dated only through August 2012.  VA has a duty obtain all reported records of relevant private treatment.  Massey v. Brown, 7 Vet. App. 204 (1994).

The October 2008, VA examiner determined that the Veteran did not meet the criteria required for a PTSD diagnosis and that the diagnosed major depression was unrelated to service.  The examiner did not provide a rationale for the opinion as to major depression.  The examiner also did not have the opportunity to review subsequently received private treatment records reporting PTSD.   A new VA examination is warranted.  38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of psychiatric treatment from Psychiatric Care Systems, or any other sources, from August 2012 to the present.

If the Veteran fails to provide necessary releases, tell him he can obtain and submit the records himself.

If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

2.  Then, schedule the Veteran for a VA examination to determine whether any current psychiatric disability is related to service.  The claims file should be made available to the examiner for a complete review.  

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria have not been satisfied.  

If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis.

Regarding MDD or any other found acquired psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that such a disability had onset in service; or is otherwise related to a disease or injury in service, to include the stressors described by the Veteran, regardless of whether they have been corroborated.

The examiner should provide reasons for all opinions.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  If the benefit remains denied, issue a supplemental statement of the case.  Then, return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

